Case 3:18-cv-17619-BRM-LHG Document 24 Filed 07/01/20 Page 1 of 2 PageID: 428



                                                                       55 Madison Avenue, Suite 400
    The Atkin Firm, LLC                                                       Morristown, NJ 07960
                 Attorneys at Law                                      400 Rella Boulevard, Suite 165
                                                                                  Suffern, NY 10901
    By: John C. Atkin, Esq.*                                           Tel: (973) 314-8010
      ---                                                              Fax: (833) 693-1201
    * Member of NJ, NY, and PA Bar                                     Email: JAtkin@atkinfirm.com




                                                     July 1, 2020

VIA ECF

The Honorable Lois H. Goodman
U.S. District Court for the District of New Jersey
Clarkson S. Fisher Building & U.S. Courthouse
402 East State Street
Trenton, NJ 08608

          Re:     Strike 3 Holdings, LLC v. John Doe subscriber assigned IP address
                  67.82.173.121
                  Dkt. No. 3:18-cv-17619-BRM-LHG

Judge Goodman:

       As you know, I represent Plaintiff Strike 3 Holdings, LLC (“Plaintiff”) in the above-
captioned matter. By text order dated November 7, 2019, this Court administratively terminated
Defendant's motion to quash the subpoena previously authorized by this Court, ECF No. 8, and
requested briefing regarding appeals that were then-pending before the Hon. Noel. L. Hillman,
which concerned orders denying leave to conduct early discovery and to extend the time to serve
process entered by Judge Schneider in thirteen matters (“Judge Schneider’s Orders”). ECF No.
19.

       After receiving that briefing, the Court entered a letter order on May 6, 2020,
administratively terminating Plaintiff’s third motion to extend time to serve process, ECF No. 16,
and Defendant’s motion to dismiss for lack of subject matter jurisdiction, ECF No. 21,1 and
ordering Plaintiff to “promptly advise this Court when a decision on the aforementioned appeals
[of Judge Schneider’s Orders] is rendered at which point Plaintiff may request that the instant
motion be reinstated.” ECF No. 23.



1
  This document was filed as a “motion,” but appears to be Defendant’s response to the Court’s
request for briefing on the applicability of Judge Schneider’s decision to the motion to quash. See
ECF No. 19.
Case 3:18-cv-17619-BRM-LHG Document 24 Filed 07/01/20 Page 2 of 2 PageID: 429



The Honorable Lois H. Goodman
July 1, 2020

       On June 30, 2020, Judge Hillman issued his opinion, reversing Judge Schneider’s Orders
and remanding each matter to Judge Schneider to formulate an appropriate protective order for the
information yielded by the subpoena. A copy of this decision is attached.

       Accordingly, Plaintiff respectfully requests that the Court (1) reinstate Defendant’s motion
to quash and Plaintiff’s motion to extend time to serve process, and (2) issue a decision on both
motions. A proposed order regarding the request to reinstate these motions is attached for the
Court’s consideration.

        Thank you for your attention to this matter.

                                                       Respectfully submitted,

                                                       /s/ John C. Atkin

                                                       John C. Atkin, Esq.

Encl.

cc:     All counsel of record (via ECF)
